833 So. 2d 229 (2002)
James Everett GENTILE, Petitioner,
v.
OFFICE OF the PUBLIC DEFENDER, etc., Respondent.
No. 5D02-3253.
District Court of Appeal of Florida, Fifth District.
December 20, 2002.
James Everett Gentile, Daytona Beach, pro se.
No Appearance for Respondent.
PALMER, J.
James Everett Gentile seeks a writ of mandamus compelling the Office of the Public Defender to provide him with a *230 copy of his criminal case file, and further requests that this court issue an opinion stating the amount per page that would be considered adequate compensation for the copying of portions of the file. We deny the petition as being legally insufficient.
Missing from the petition is any allegation that Gentile has previously made a request or demand upon the Office of the Public Defender with regard to the documents he seeks. See Florida Pharmacy Ass'n, Inc. v. Strong, 604 So. 2d 529 (Fla. 1st DCA 1992) (holding that one seeking mandamus to compel a public official to perform a duty must first make an express, distinct demand for performance). In addition, Gentile's request for this court to issue a written opinion as to the amount per page that would be considered adequate compensation for copying service is inappropriate, since mandamus relief is limited to compelling the performance of a ministerial act. See Fair v. Davis, 283 So. 2d 377 (Fla. 1st DCA 1973).
PETITION DENIED.
HARRIS and ORFINGER, JJ., concur.